Denial of Petition for Rehearing
BlERLY, J.
— On April 29, 1968, appellant filed its petition for rehearing in the above entitled cause, accompanied by brief in support thereof. Proof of service was also filed on said date.
On May 3, 1968, appellees filed a brief opposing, appellant’s petition for rehearing. Proof of service was likewise filed on said date.
Appellant in its supporting brief charges that the income of the payee of a note and the source of moneys deposited in the bank account of payee do not tend to prove or disprove the payment of the note, hence this is not material.
It is our conclusion that the court’s opinion is nowise based upon evidence relative to the income of Maurice B. Lippman, decedent, during his life span, or the source of moneys de*492posited in his bank account. We conclude that points “1” and “2” as discussed in appellant’s brief are inapplicable to matters', contained in this court’s opinion.
.Appellant contends, moreover, that inasmuch as Mr. Lippman’s checks failed to have noted thereon that the said checks were in payment of the note, in question, these checks should not be considered as evidence of payment. In our opinion we quoted from the case of Pigg et al. v. Cook (1952), 123 Ind. App. 414, 109 N. E. 2d 107, wherein the court held that a payment may be proved by “circumstantial as well as direct evidence,” and the inference may be drawn from the evidence and the circumstances in the evidence.
We hold that the appellant ignores the inference which may be drawn due to the long delay of over eight (8) years from the due date of the note before a demand, or attempt at collection, was made, and such demand was not made until after the death of the maker, Maurice B. Lippman. We stated that the dates, of the checks correspond with the due date of said note. We assert again that inferences are for the trial court or jury, and it is the function of the trial court to determine the truthfulness and creditability of the witnesses and their testimony.
‘ In citing the; case of Pennsylvania Ice & Coal Co. v. Elischer (1939), 106 Ind. App. 613, 21 N. E. 436, the appellant in that case was urging the court to hold that the jury could not draw an inference from certain evidence because of certain contradictory evidence introduced by appellant and which was contrary to the inference drawn by the jury, and which was contrary to the jury’s verdict. In the opinion of the Appellate Court this matter was to be determined by the jury. This case above referred to does not support the contention of appellant.
It appears that appellant’s brief- is based on the theory that appellees must produce “conclusive evidence of payment.” This we hold is not a correct statement of the law. We are of the opinion that the rule applicable in the case . at -bar to be if there is any evidence before the trial *493court, or any proper inference that could be drawn by the trial court derived from the facts and circumstances in evidence, thence the trial court’s findings are supported by sufficient evidence. In our opinion, we hold that there was sufficient evidence to sustain the findings' of the court.
In the granting of attorney fees the court had wide discretion. In the alleged stipulation a contradiction appears since the attorney fees, if allowed by the court, would be based on Commercial Law League, which provided 15% on the first $750. A question arose, inasmuch as the Commercial Law League was stated to be 25% on the first $750, which was not in conformity to the true terms of the Commercial Law rate. The trial court had authority to apply the correct rate fixed by the Commercial Law League in setting the attorney fees in the case at bar, which was the rate authorized by the said Commercial Law League.
In view of our conclusions reached herein, said petition for rehearing should be, and hereby is, denied.
Pfaff and Smith, JJ., concur.
Cook, P. J., not participating.
Note. — Reported in 237 N. E. 2d 112.